DETAILED ACTION
Amendments filed 14 September 2022 have been entered. Claims 1-8 and 10-20 are pending. Applicant’s claim amendments have overcome the 35 USC 101 claim rejections of the 2 September 2022 Office action. Claims 1 and 17 now integrate the claimed elements into practical application by claiming in that in response to determining that a gulping event occurred, controlling the operation of the motor. Applicant’s amendments have also overcome the 35 USC 112(b) antecedent basis rejection of the previous office action. Therefore the 35 USC 112(b) and 35 USC 101 rejections of the 14 September 2022 Office action are withdrawn.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “motor starter” and “line starter” of claims 11 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehlhorn (US 2010/0080714).
Regarding claim 1, Mehlhorn discloses a method to detect gulping includes (detects blocked inlet 125 on pump, par 0059): driving, with a motor drive (power supply 160a, para 0028), a motor (motor 145, par 0025) mechanically coupled to a pump (pump 140, para 0025); receiving, by a controller (controller 150 with micro-controller 185a, para 0061), a signal (signals from current sense and voltage sense circuits 165a, para 0062) from at least one of a power sensor (power parameter reading 355, para 0061), a current sensor (current sense circuit 170a, para 0062), a torque sensor (torque parameter reading, para 0061), a voltage sensor (voltage sense circuit 165a, para 0062), a pressure sensor and a flow sensor; determining, by gulping control logic of the controller from the signal (determine blocked inlet 125, para 0057), a value of a work indicator (input power 355 average, para 0062) corresponding to work performed by the pump (a person of ordinary skill recognizes that power is the time derivative of work; therefore an average of power corresponds to work performed); comparing, by the gulping control logic, the value of the work indicator to a first threshold (floating threshold value for power, para 0061); changing, by the gulping control logic, a value of a tracking variable (floating threshold value is continually adjusting it based on average input power readings, para 0061) by a first amount (an average power decreases [by a first lower value] when averaged with a power value that is lower than the average; the power average is disclosed in para 0061, 0062) if the value of the work indicator is below the first threshold (id.); changing, by the gulping control logic, the value of the tracking variable by a second amount (an average power increases by a [by a second positive value] when averaged with a value higher than the average as in any averaging of numbers; a power average is disclosed in para 0061, 0062) if the value of the work indicator is above the first threshold (id.), wherein the first amount and the second amount have opposite signs (raising and lower the threshold value have opposite signs, para 0062); determining, by the gulping control logic, that a gulping event occurred (pump inlet 125 blocking determined, para 0059) if an absolute value of the tracking variable is larger than an absolute value of a second threshold (motor trips on the trip value; the trip value is adjusted based on average input power 355, para 0061, 0062); and in response to determining that a gulping event occurred (power drops below threshold mark indicating a blocked inlet, para 0059), controlling, by the controller, operation of the motor drive (controller shuts down the pump 140, at either the 125 second or 7 second mark, para 0059). 
Regarding claim 5, Mehlhorn discloses the method of claim 1, wherein the first amount varies based on a difference between the work indicator and the first threshold (the first amount is based on a change in a moving average, and therefore a larger difference will create a larger change in the moving average, para 0061, 0062). 
Regarding claim 6, Mehlhorn discloses the method of claim 5, wherein the first amount varies proportionally to the difference (the first amount is a change in a moving average, the change will always be proportional to the difference, because this is a characteristic of averages, para 0061, 0062). 
Regarding claim 7, Mehlhorn discloses the method of claim 1, wherein the tracking variable comprises an integral of the work indicator (the average of power, para 0062; it is inherent that the moving average of power is equal to an integral of power over that interval; the mean value theorem of integrals is that in a continuous bounded function, an integral over an interval is equal to the average value of that interval; the measured power in Mehlhorn fig 7 is both bounded and continuous because the function graphs electrical power during the continuous operation of the pump, therefore the electrical physical limits of the pump are the bounds, and the pump’s continuous operation over the interval shows the function describing that operation is continuous). 
Regarding claim 8, Mehlhorn discloses the method of claim 1, wherein the work indicator is based on a power drawn by the motor (input power is measured, para 0059). 
Regarding claim 10, Mehlhorn discloses the method of claim  1, wherein the motor drive is a variable speed drive (motor speed varies between high speed and low speed, para 0036, 0068). 
Regarding claim 11, Mehlhorn discloses the method of claim  1, wherein the motor drive is a line starter ( Applicant’s Spec Para 0013 defines the motor drive as the circuit or contactor providing electricity to the motor; the capacitor start of the motor drive, starts the motor, capacitor start is described in Mehlhorn para 0025 ). 
Regarding claim 12, Mehlhorn discloses the method of claim 11, wherein the line starter is a motor starter (capacitor start, capacitor run of the induction motor, para 0025), a contactor, or a circuit breaker which, when engaged, supplies a line voltage to the motor (a person of ordinary skill in the art knows that a capacitor start motors work by providing line voltage electricity to windings at a shifted phase in order to start; therefore the capacitor start provides line voltage). 
Regarding claim 13, Mehlhorn discloses the method of claim 8, wherein a power drawn by the motor (power calculated, para 0033) is determined by sensing a voltage (voltage sensed and used with current to calculate power, para 0033) and sensing a current (current sensed, para 0031) with a current transformer (current transformer T1 senses current applied to motor, para 0031). 
Regarding claim 14, Mehlhorn discloses the method of claim 8, wherein a power drawn (power calculated, para 0033) by the motor is determined by sensing a voltage (voltage sensed and used with current to calculate power, para 0033) and a current (current sensed, para 0031) within a variable speed drive (speed of motor varies between high speed or low speed, para 0036, 0068). 
Regarding claim 15, Mehlhorn discloses the method of claim 1, wherein determining the value of the work indicator is performed periodically (averages of the values are determined by calculations of values in short time periods, para 0062). 
Regarding claim 16, Mehlhorn discloses the method of claim 1, wherein comparing the value to a first threshold comprises comparing the value to a hysteresis range (acceptable range for a short average of supply voltage filters out spikes, so that they are not included in the average, Mehlhorn, para 0069; examiner notes that applicant’s disclosed hysteresis range functions in the same manner and is disclosed in applicant’s para 0059-0060) about the first threshold, wherein changing the value of the tracking variable by the first amount if the value of the work indicator is below the first threshold comprises changing the tracking variable if the value of the work indicator is below the hysteresis range (when the value of the short average is within an acceptable range, below the spike, it is integrated into the calculation, if the value is a spike, it will implement a delay to wait for the temporary rise or drop to prevent a false detection, Mehlhorn, para 0069), and wherein changing the value of the tracking variable by the second amount if the value of the work indicator is above the first threshold comprises changing the tracking variable if the value of the work indicator is above the hysteresis range (the second amount is for temporary drops in the voltage, which are opposite to spikes, para 0069). 
Regarding claim 17, Mehlhorn discloses a motor drive (power supply 160a, para 0028) operable to drive a motor (motor 145, para 0025) coupled to a pump (pump 140, para 0025) to pump a liquid (fluid, water, para 0025), the motor drive comprising: an inverter (vector-driven motor embodiment, para 0025, is known in the art as controlling speed by generating variable frequency currents with an inverter) generating a motor voltage (electricity is provided to the motor, para 0064); a voltage sensor (voltage sense circuit 165a, para 0062) to determine a voltage (voltage is determined via the circuit, para 0047, 0062); a current sensor (current sense circuit 170a, para 0047, 0062) to determine a current (id.); and a controller (controller 185a, para 0062) including gulping control logic (senses whether the inlet 125 is blocked, para 0059) comprising processing instructions operable to: determine a value of a work indicator (input power average, para 0062) corresponding to work performed by the pump (a person of ordinary skill recognizes that power is the time derivative of work; therefore an average of power corresponds to work performed); compare the value to a first threshold (floating threshold value for power, para 0061); change a value of a tracking variable (floating threshold value is continually adjusting it based on average input power readings, para 0061) by a first amount if the value of the work indicator is below the first threshold (an average power decreases [by a first lower value] when averaged with a power value that is lower than the average; the power average is disclosed in para 0062); change the value of the tracking variable by a second amount if the value of the work indicator is above the first threshold (an average power increases by a [by a second positive value] when averaged with a value higher than the average as in any averaging of numbers; a power average is disclosed in para 0062), wherein the first amount and the second amount have opposite signs (raising and lower the threshold value have opposite signs, para 0062); determine that a gulping event occurred (pump inlet 125 blocking determined, para 0059) if an absolute value of the tracking variable is larger than an absolute value of a second threshold (motor trips on the trip value; the trip value is adjusted based on average input power 355, para 0061, 0062); and in response to determining that a gulping event occurred (power drops below threshold mark indicating a blocked inlet, para 0059), control operation of the motor (controller shuts down the pump 140, at either the 125 second or 7 second mark, para 0059). 
Regarding claim 18, Mehlhorn discloses the motor drive of claim 17, wherein the first amount varies based on a difference between the work indicator and the first threshold (the first amount is based on a change in a moving average, and therefore a larger difference will create a larger change in the moving average, para 0061, 0062). 
Regarding claim 19, Mehlhorn discloses the motor drive of claim 17, wherein determining the value of the work indicator is performed periodically (power is averaged, indicating that there are discrete periodic values to average, para 0061-0062), wherein the work indicator is based on a power drawn by the motor (power calculated, para 0033), and wherein determining the value of the work indicator is performed periodically (averages of the values are determined by calculations of values in short time periods, para 0062).  
Regarding claim 20, Mehlhorn discloses the motor drive of claim 17, wherein comparing the value to a first threshold comprises comparing the value to a hysteresis range (acceptable range for a short average of supply voltage filters out spikes, so that they are not included in the average, para 0069) about the first threshold, wherein changing the value of the tracking variable by the first amount if the value of the work indicator is below the first threshold (when the value of the short average is within an acceptable range, below the spike, it is integrated into the calculation, if the value is a spike, it will implement a delay to wait for the temporary rise or drop to prevent a false detection, para 0069) comprises changing the tracking variable if the value of the work indicator is below the hysteresis range (id.), and wherein changing the value of the tracking variable by the second amount if the value of the work indicator is above the first threshold comprises changing the tracking variable if the value of the work indicator is above the hysteresis range (the second amount is for temporary drops in the voltage, which are opposite to spikes, para 0069). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mehlhorn.
Regarding claim 2, Mehlhorn discloses the method of claim 1. Melhorn does not explicitly disclose wherein an absolute value of the first amount is equal to an absolute value of the second amount. Nevertheless the absolute value of the first amount equal to the absolute value of the second amount is obvious to try as a value to track (See MPEP 2143). There are a limited number of predictable outcomes; either the absolute values of the first and second amount are equal or they are different. In this case, one of ordinary skill in the art would recognize that the absolute values as equal, are one of the limited number of predictable outcomes; the use of which would provide a reasonable expectation of success as a value to track.  Applicant has shown no evidence of unexpected result. 
Regarding claim 3, Mehlhorn discloses the method of claim 1. Melhorn does not explicitly teach wherein an absolute value of the second amount is a fraction of an absolute value of the first amount.  Nevertheless the absolute value of the first amount as a fraction of an absolute value of the second amount is obvious to try as a value to track (See MPEP 2143). There are a limited number of predictable outcomes; either the absolute values of the first and second amount are equal or they are different. In this case, when values are different, one of ordinary skill in the art would recognize that the absolute values as a fraction of the other value is one of the limited number of predictable outcomes; the use of which would provide a reasonable expectation of success as a value to track.  Applicant has shown no evidence of unexpected result.
Regarding claim 4, Mehlhorn discloses the method of claim 1, wherein an absolute value of the first amount is a fraction of an absolute value of the second amount Nevertheless the absolute value of the first amount as a fraction of an absolute value of the second amount is obvious to try as a value to track (See MPEP 2143). There are a limited number of predictable outcomes; either the absolute values of the first and second amount are equal or they are different. In this case, when values are different, one of ordinary skill in the art would recognize that the absolute values as a fraction of the other value is one of the limited number of predictable outcomes; the use of which would provide a reasonable expectation of success as a value to track.  Applicant has shown no evidence of unexpected result. 


Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive. 
On page 1 of the response filed 14 September 2022, applicant argued that the last office action did not provide analysis as to how the abstract idea recited in claim 1 is not integrated into practical application. The allegation is incorrect, applicant is directed to paragraph 13, page 3 of the office action. Said paragraph indicates that determining that a gulping event occurred is not integrated into a practical application because the determining “does not result in any specific action related to the apparatus after the determination was made. Therefore the performance of the claimed method results in mere data gathering.” Nevertheless, applicant has addressed the 101 rejections by claiming in claims 1 and 17 that “in response to determining the gulping event occurred, control operation of the motor.”
On page 2 of the response, applicant argues toward application of 35 USC 101 toward the newly amended claims.  Applicant’s amendments to claims 1 and 17 have integrated the claimed mental processes into practical application by controlling operation of the motor. The office withdrew the 101 rejection in view of the amendments. Applicant’s arguments are moot.
Applicant’s arguments with respect to claims 1-15 and 17-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY S LEE/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746